
	
		I
		112th CONGRESS
		1st Session
		H. R. 3307
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Reichert (for
			 himself, Mr. Blumenauer,
			 Mr. Lucas,
			 Mr. King of Iowa,
			 Mr. Latham,
			 Mr. Dold, Mr. Peterson, Mr.
			 Braley of Iowa, Mr. Larson of
			 Connecticut, Mr. Boswell,
			 and Mr. Thompson of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  renewable energy credit.
	
	
		1.Short titleThis Act may be cited as the
			 American Renewable Energy Production
			 Tax Credit Extension Act of 2011.
		2.Extension of
			 renewable energy credit
			(a)WindParagraph (1) of section 45(d) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2013 and inserting January 1, 2017.
			(b)Biomass,
			 geothermal, small irrigation, landfill gas, trash, and
			 hydropowerEach of the following provisions of section 45(d) of
			 such Code is amended by striking January 1, 2014 and inserting
			 January 1, 2017:
				(1)Clauses (i) and
			 (ii) of paragraph (2)(A).
				(2)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
				(3)Paragraph
			 (4).
				(4)Paragraph
			 (6).
				(5)Paragraph
			 (7).
				(6)Subparagraphs (A)
			 and (B) of paragraph (9).
				(7)Subparagraph (B)
			 of paragraph (11).
				
